Citation Nr: 0400434	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (the RO).

Based on the veteran's request, a personal hearing was 
scheduled for the veteran with a Veterans Law Judge in 
Washington, DC on June 23, 2003.  However, on May 30, 2003 
the veteran canceled the scheduled hearing.  He has not since 
made a request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal in light of the 
veteran's withdrawal of his hearing request.  
See 38 C.F.R. § 20.702(e) (2003).


FINDINGS OF FACT

1.  In an April 1976 decision, the Board denied the veteran's 
claim of entitlement to service connection for tinnitus.

2.  Evidence associated with the claims file since the 
Board's 1976 denial of service connection for tinnitus raises 
a reasonable possibility of substantiating the claim on the 
merits.


CONCLUSION OF LAW

The April 1976 Board decision is final.  New and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws, regulations and judicial precedent generally 
pertaining to veterans claims as well as those governing the 
issue on appeal, namely whether new and material evidence has 
been submitted to reopen the previously denied claim of 
service connection for tinnitus.  The Board will then move on 
to an analysis of this claim.

Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its findings and conclusion.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  
The VCAA, however, left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).

Notice

When VA receives a substantially complete application for 
benefits, it has an obligation to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003).  This obligation applies to 
cases, such as this, in which a veteran seeks to reopen a 
previously finally denied claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

A review of the documents in the claims file reveals that the 
veteran has not been formally and specifically notified of 
the duty-to-notify and duty-to-assist provisions of the VCAA.  
However, as will be discussed below, the Board has determined 
that new and material evidence has been submitted to reopen 
the claim.  Thus, failure to provide formal notice to the 
veteran of the VCAA prior to this decision is not prejudicial 
to him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds, in the alternative, that even if the 
veteran was not given specific formal notice of the VCAA, the 
provisions of the VCAA germane to claims based on new and 
material evidence have, in any event, been effectively 
complied with.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995) and Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board may decide issues in the alternative].  In this regard, 
the Board notes that the veteran was advised in July 2002 
that he needed to submit new and material evidence 
demonstrating the incurrence or aggravation in service of his 
tinnitus; he was provided with the proper forms for 
authorizing VA to obtain any private medical records and 
informed that he could submit any such records himself.

Pursuant to the Board's remand instructions set forth below, 
the veteran will be provided appropriate notice of the VCAA 
before further adjudication of his claim is undertaken.



Duty to assist

VA is obligated under the VCAA to make reasonable efforts to 
help the claimant obtain evidence necessary to substantiate 
the claim.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits is not authorized in cases 
involving an attempt to reopen a finally decided claim unless 
new and material evidence is presented or secured.  See 38 
C.F.R. § 3.159(c)(4)(iii) (2003).

In summary, the Board believes the provisions of the VCAA and 
its implementing regulations have been satisfied to the 
extent required to decide the claim at issue at this time.

The Board additionally observes that, notwithstanding the 
application of the VCAA, general due process considerations 
have been complied with by the RO.  See 38 C.F.R. § 3.103.  
In his VA Form 9, the veteran requested a personal hearing 
before a Veterans Law Judge; however, he subsequently 
withdrew his hearing request.  The veteran and his 
representative have been accorded ample opportunity top 
present evidence and argument in connection with this appeal.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in June 2002, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Analysis

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
an April 1976 Board decision.  The veteran did attempt to 
reopen his claim in April 1982, at which time a VA regional 
office denied the claim on the basis of his failure to submit 
new and material evidence.  He was provided notice of that 
decision by letter dated April 14, 1982.  However, it is 
unclear from this letter whether the veteran was provided 
notice of his appellate rights.  It appears from the RO's 
adjudication of the present appeal that it relied on the 1976 
Board decision as the prior final decision on this claim.  
Likewise, the Board will do as well for purposes of this 
appeal for the same reason.

The Board's April 1976 decision subsumed any and all prior RO 
decisions.  See 38 C.F.R. § 20.1104 (2003); see also Olson v. 
Brown, 5 Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 
Vet. App. 352, 355 (1995) [prior RO decisions which are 
affirmed by the Board are subsumed by the final appellate 
decision].  

Accordingly, the Board will evaluate evidence received since 
the April 1976 Board decision in order to determine whether 
such constitutes new and material evidence which is 
sufficient to reopen the previously-denied claim.

The April 1976 Board decision

The Board's April 1976 decision denied the veteran's claim of 
entitlement to service connection for tinnitus.  That 
decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  The Board at that time denied the claim 
essentially on the basis that there was no evidence of 
treatment during service for tinnitus and because tinnitus 
was neither reported nor diagnosed on a VA compensation 
examination conducted in February 1956.  

The Board noted that the veteran was treated on several 
occasions during service for problems with his ears, to 
include an occasion in January 1952 when he was seen for 
"crackling" in the left ear; this was diagnosed as mild 
chronic recurrent nonsuppurative left otitis media.  The 
veteran was also seen on a couple of occasions in January 
1955 for ear aches, which were diagnosed as otitis externa.  
The veteran's service medical records also show treatment in 
October 1954 for excessive wax in the ears, and his 
separation examination noted that he suffered from ear 
trouble, although no abnormal findings were reported on that 
examination with regard to the ears.  

The Board noted that the veteran reported on his initial 
claim form, filed in December 1955, two months after he left 
service, that he suffered from earaches in inclement weather.  
The veteran essentially reiterated that contention in 
connection with his February 1956 compensation examination; 
however, clinical examination  revealed no objective evidence 
of any ear pathology.

Other evidence before the Board in April 1976 included a 
private treatment report dated in October 1972, which noted 
that the veteran's left ear was "badly scarred", as well as 
records pertaining to a serious work-related injury the 
veteran sustained in December 1971, which involved a head 
injury with loss of consciousness followed by complaints of 
light-headedness and dizziness.

Additionally submitted evidence 

The Board notes at this point that the veteran's service 
records verify that he served aboard an aircraft carrier (USS 
Ticonderoga, CVA-14), and the record contains information 
(the veteran's personal flight deck log) to plausibly support 
his contention that he was exposed to aircraft jet noise 
while serving aboard the Ticonderoga.  It appears the 
veteran's personal flight deck log was associated with the 
record in 1997.

Additionally submitted evidence includes a report from a 
private physician, 
J. W. B., M.D., dated in August 2002, which reflects a 
diagnosis of tinnitus with high frequency sensory neural 
hearing loss.  It was Dr. J.W.B.'s medical opinion that 
acoustic trauma the veteran experienced in service due to 
exposure to jet aircraft noise and other loud noises was the 
likely cause of this condition.  
Dr. J.W.B.'s report included the results of an audiogram 
completed in August 2002, which showed a case history 
positive for tinnitus and noise exposure and hearing loss in 
both ears at the higher frequencies (50-65 decibels to 70-90 
decibels).
 
Evidence received with the claims file since the 1976 Board 
decision also includes the report of a VA audiogram conducted 
in May 1996, which denoted the veteran's complaints of 
constant tinnitus in both ears, occasional ear ache in the 
left ear, and positive history for service and post-service 
high noise exposure.  Clinical findings on this audiogram, 
however, showed only slight high frequency hearing loss in 
both ears, and the VA audiologist did not proffer a diagnosis 
of tinnitus.

Discussion

With these facts for consideration, and for reasons expressed 
immediately below, the Board finds that new and material 
evidence is of record and this claim now deserves further 
consideration on a de novo basis.  In essence, the veteran's 
contentions that he developed tinnitus as a result of in-
service acoustic trauma from aircraft jet noise are now 
supported by the diagnosis and medical opinion of Dr. J.W.B.  

The Board emphasizes that the revised new and material 
evidence standard under 38 C.F.R. § 3.156(a) does not require 
a claimant to prove his claim.  Rather, evidence is new and 
material if it was not previously submitted to agency 
decisionmakers and ". . . by itself or when considered with 
previous evidence of record, relate[s] to an unsubstantiated 
fact necessary to substantiate the claim."  38 C.F.R. 
§ 3.156(a) (2003).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 

It is evident from review of the newly submitted evidence 
that the veteran currently has diagnosed tinnitus that has 
been linked by a medical doctor to his reported history of 
in-service acoustic trauma due to jet aircraft noise.  In 
service acoustic trauma is plausibly supported by the factual 
record, including the recently submitted deck log.  There is 
thus evidence which is arguably supportive of all three 
Hickson elements.  Tinnitus was not clearly demonstrated when 
the claim was previously denied by the Board in April 1976, 
and a nexus between tinnitus and noise trauma similarly was 
not of record.  Thus, elements missing at the time of the 
April 1976 Board decision have now been covered by the 
receipt of additional evidence.  

Although as pointed out by the RO Dr. J.W.B. did not 
apparently have access to the veteran's complete medical 
records, this is not a basis for deeming the opinion 
immaterial.  Under Justus, such purported deficiency cannot 
by itself be a valid basis to find the evidence lacking 
sufficient materiality to reopen.  At this point in the 
analysis of the claim, the Board does not weigh such 
evidence.  

In short, because the newly-received medical evidence 
reflects a diagnosis of tinnitus and a medical opinion 
linking such tinnitus to in-service exposure to jet aircraft 
noise, the evidence claim raises a reasonable possibility of 
substantiating the claim on the merits.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for tinnitus.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a).  The 
standard of review changes at this juncture and is as 
follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
as noted above, although certain evidence may be sufficient 
to reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) [new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  All evidence 
must be evaluated in arriving at a decision on the merits.

(ii.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  In particular, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

With respect to this case, as described elsewhere in this 
decision, there is arguably inadequate notice under the VCAA.  
The Board cannot itself rectify such deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

(iii.) VA's statutory duty to assist

The statutory duty to assist, as discussed above, also comes 
into play at this juncture.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further evidentiary 
development of this claim is in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened.  
To that extent only, the appeal is allowed.


REMAND

As alluded to above, the Board finds that additional 
development is necessary in light of VA's duty to notify and 
duty to assist obligations under the VCAA.

With respect to the duty to notify, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  In this case, as noted above, no 
such notice was provided by the RO to the veteran with 
respect to the currently pending claim.  Such notice must be 
provided to the veteran to ensure compliance with this 
requirement.  
See Quartuccio, supra.

With respect to the duty to assist, the record does not in 
the Board's view contain sufficient medical evidence to 
decide this claim.  Additional development is therefore 
necessary.  See 38 U.S.C.A. § 5103A(d)(1) and (2); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The VBA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with applicable legal 
precedent.

2.  The veteran should be requested to 
provide the names and addresses of any 
health care providers who may possess 
additional medical records pertinent to 
this claim that are not presently part of 
his VA claims folder, to include records 
identified as originating from the "West 
Side Clinic".  With any necessary 
authorization from the veteran, VBA 
should attempt to obtain copies of any 
such treatment records identified by the 
veteran.

3.  Upon completion of the above 
development, the veteran's VA claims 
folder should be referred to an 
appropriate specialist in order to 
determine the etiology of the claimed 
tinnitus. The reviewing physician should 
to provide an opinion as to etiology for 
tinnitus.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
disorder is related to the veteran's 
military service, to include exposure to 
jet aircraft or other loud noises during 
service.  If the reviewing physician 
deems that physical examination of the 
veteran is required, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

4.  Thereafter, VBA must readjudicate the 
issue on appeal, with consideration of 
all additional evidence and argument 
received since issuance of the January 
2003 statement of the case.  The claim 
must be readjudicated on the merits since 
it has been reopened.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



